EXHIBIT 10.1

OREGON STEEL MILLS

February 16, 2006

Executive Officer

Oregon Steel Mills, Inc. (which, together with its Subsidiaries, is referred to
as the “Company”) considers the stability of its key management group to be
essential to the best interests of the Company and its stockholders.  The
Company recognizes that, as is the case with many publicly held corporations,
the possibility of a Change in Control may arise and that the attendant
uncertainty may result in the departure or distraction of key management
personnel to the detriment of the Company and its stockholders.

Accordingly, the Board of Directors of Oregon Steel Mills, Inc. (the “Board”)
has determined that appropriate steps should be taken to encourage members of
the Company’s key management group to continue as employees notwithstanding the
future possibility of a Change in Control of the Company.

The Board also believes it important that, in the event of a proposal for
transfer of control of the Company, you be able to assess the proposal and
advise the Board without being influenced by the uncertainties of your own
situation.

In order to induce you to remain in the employ of the Company, this Agreement,
which has been approved and authorized by the Board, sets forth the severance
compensation which the Company agrees to pay to you in the event your employment
with the Company is terminated subsequent to the occurrence of a Change in
Control of the Company under the circumstances described below.  This Agreement
also supercedes any such agreement you may currently have in place.

Capitalized terms not otherwise defined in this Agreement have the meanings set
forth in Section 13.

1

Agreement to Provide Services; Right to Terminate.

 

 

 

(a)

Termination of Employment.  Except as otherwise provided in paragraph 1(b) of
this Agreement or in any written employment agreement between you and the
Company, you are an “at will” employee and the Company or you may terminate your
employment at any time.  If, and only if, your employment terminates after a
Change in Control of the Company, the provisions of this Agreement regarding the
payment of severance compensation and benefits will apply.  In all other events,
this Agreement does not provide any additional severance compensation or
benefits to you.




 

(b)

Continuation of Services Subsequent to Certain Offers.  In the event a tender
offer or exchange offer is made by a Person for more than twenty-five percent
(25%) of the Company’s Voting Securities, you agree that you will not leave the
employ of the Company (other than as a result of disability) and will render
services to the Company in the capacity in which you then serve until such
tender offer or exchange offer has been abandoned or terminated or a Change in
Control has occurred.  If, during the period you are obligated to continue in
the employ of the Company pursuant to this Section 1(b), the Company reduces
your compensation to less than 90% of your then-current compensation, your
obligations under this Section 1(b) will automatically terminate.

 

 

 

 

(c)

Obligations After Change in Control.  While employed by the Company (or its
successor) after a Change in Control, you agree to devote reasonable attention
and time to the business and affairs of the Company and to use your reasonable
best efforts to perform your responsibilities faithfully and efficiently,
consistent with your past practice as an employee of the Company.

 

 

2

Term of Agreement.  This Agreement commences on the date of this Agreement and
will continue in effect until January 1, 2007; provided, however, that
commencing on January 1, 2007, and each January 1 thereafter, the term of this
Agreement will automatically be extended for one additional year unless at least
60 days prior to such January 1, the Company or you will have given notice that
this Agreement will not be extended; and provided, further, that if a Change in
Control of the Company occurs while this Agreement is in effect, this Agreement
will automatically be extended for a period of three calendar years beyond the
calendar year in which the Change in Control occurs.  Notwithstanding the
preceding sentence, this Agreement will not extend beyond your normal retirement
date under the Company’s retirement plan.  This Agreement will terminate if you
or the Company terminates your employment prior to a Change in Control but such
termination will be without prejudice to any remedy the Company may have for
breach of your obligations, if any, under Section 1(b).

 

 

3

Effect of Termination Following Change in Control.  In the event your employment
with the Company is terminated, whether by you or the Company, within three
years following the date of occurrence of any event constituting a Change in
Control (recognizing that more than one such event may occur in which case the
three-year period will run from the date of occurrence of each such event), you
will be eligible to receive the following respective benefits:

2




 

(a)

Termination for Cause or Without Good Reason.  If your employment is terminated
by the Company for Cause, or by you other than for Good Reason, the Company will
pay you your Base Salary through the Date of Termination at the rate in effect
on the Date of Termination, together with all benefits to which you are then
entitled under Plans in which you are a participant, and the Company will have
no further obligations to you under this Agreement.

 

 

 

 

(b)

Termination With Good Reason or Other Than for Cause.  If your employment with
the Company is terminated (other than for disability or upon your death) by you
for Good Reason by you giving two (2) weeks prior written notice specifying the
“Good Reason” or by the Company other than for cause, then the Company will pay
to you the following amounts (the “Severance Payments”), less applicable
withholding:

 

 

 

 

 

(i)

Your Base Salary through the Date of Termination at the rate in effect on the
Date of Termination and a buyout of all unused and accrued vacation.

 

 

 

 

 

 

(ii)

In lieu of any further salary payments to you for the periods subsequent to the
Date of Termination, an amount of severance pay equal, at the time specified in
Section 8, to the following amounts:

 

 

 

 

 

 

 

(1)

A lump sum severance payment equal to three (3) times the combined total of your
Base Salary plus your Average Last Three Year’s Bonuses Received under the
Annual Incentive Plan , both as in effect at the Date of Termination or
immediately prior to the Change in Control, whichever is greater; and,

 

 

 

 

 

 

 

 

(2)

An additional amount equal to the lump sum present actuarial value of the
excess, if any, of (x) over (y) where:

 

 

 

 

 

 

 

 

 

(x) is the normal retirement allowance to which you would have been entitled
under the Company’s Pension Plan and SERP assuming that you continued as an
active participant fully vested under such plans, without change in your Base
Salary, until the earlier of your 65th birthday or the 10th anniversary of the
date of Change of Control; and

3




 

 

 

 

(y) is the normal retirement allowance to which you are actually entitled under
the Company’s Pension Plan as of the date a Notice of Termination.

 

 

 

 

 

 

 

 

Present actuarial value shall be computed using the current PBGC interest rate
that applies to involuntary and/or distress terminations for single employer
plans and the applicable 1994 Group Annuity Mortality Table set back two (2)
years and shall reflect the value of any applicable early retirement subsidies
under the Company’s Pension Plan.

 

 

 

 

 

 

(iii)

Your group insurance benefits (health, dental, vision & life) substantially
similar to those which you and your eligible dependents were receiving
immediately prior to a Notice of Termination at the same cost to you as the
Company charges other employees, for three years.  Benefits otherwise receivable
by you pursuant to this subparagraph shall be reduced to the extent similar
benefits are actually received by you from any other source, and any such
similar benefits shall be reported to the Company.

 

 

 

 

The amount of Severance Payments otherwise payable pursuant to this Agreement
will be reduced by (A) amounts payable to you pursuant to any other Plan or
agreement providing severance benefits to you or to the Company’s salaried
employees generally and (B) amounts payable to you (after any adjustment or
reduction to reflect payments described in clause (A)) as salary continuation
and incentive compensation pursuant to any employment agreement between you and
the Company that is in effect as of the Date of Termination.

 

 

(c)

Release of Claims.  Your receipt of Severance Payments is conditioned upon your
execution and nonrevocation of a release of claims in a form to be provided by
the Company.

 

 

 

4

Additional Payment.

 

 

 

(a)

Gross-Up.  In the event any portion of the Total Payments will be subject to the
Excise Tax, the Company will pay you an additional amount (the “Gross-Up
Payment”) equal to (1) the Excise Tax imposed on you with respect to the portion
of the Total Payments that constitutes an “excess parachute payment” (as that
term is described in Section 280G(b)(1) of the Code), plus (2) all federal,
state, and local income taxes and Excise Tax imposed on you with respect to the
Gross-Up Payment.

4




 

(b)

Determining Amount of Excise Tax.  For purposes of determining whether any
portion of the Total Payments will be subject to the Excise Tax and the amount
of any Excise Tax:

 

 

 

 

 

(i)

The entire amount of the Total Payments will be treated as an Excess Parachute
Payment unless and to the extent, in the written opinion of Outside Tax Counsel,
the Total Payments, in whole or in part, are not subject to the Excise Tax;

 

 

 

 

 

 

(ii)

The value of any non-cash benefits or any deferred payments that are part of the
Total Payments will be determined by the Company’s independent accountants in
accordance with the requirements of Sections 280G(d)(3) and 280G(d)(4) of the
Code and any regulations promulgated under those sections.

 

 

 

 

 

(c)

Determining Amount of Gross-Up Payment.  For purposes of determining the amount
of the Gross-Up Payment:

 

 

 

 

 

(i)

You will be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation applicable to individuals (including any applicable
surtaxes and taking into account any applicable loss or reduction of deductions
or exemptions) for the calendar year in which the Gross-Up Payment is to be
made; and

 

 

 

 

 

 

(ii)

You will be deemed to pay state and local income taxes at the highest marginal
rates of taxation applicable to individuals (including any applicable surtaxes
and taking into account any applicable loss or reduction of deductions or
exemptions) in the state and locality of your residence at the date the Gross-Up
Payment will be made.

 

 

 

 

 

(d)

Subsequent Adjustment – Repayment.  In the event that the amount of Excise Tax
you are required to pay is subsequently determined to be less than the amount
taken into account under this Agreement, you agree that promptly after the
amount of such reduction in Excise Tax is finally determined, you will repay to
the Company, at 6% interest from the date of the Gross-Up Payment, the amount of
such reduction, plus the net federal income tax benefit, if any, you actually
will receive (in the opinion of Outside Tax Counsel) as a result of making the
repayment described in this Section 4(d).

 

 

 

 

(e)

Subsequent Adjustment – Additional Payment.  In the event that the amount of
Excise Tax you are required to pay is subsequently determined to exceed the
amount taken into account under this Agreement, the

5




 

 

 

 

 

Company will make an additional Gross-Up Payment in the manner set forth in this
Section 4 in respect of such additional Excise Tax, plus any interest, additions
to tax, or penalties payable by you with respect to the additional Excise Tax,
promptly after the time that the amount can be reasonably determined.


5

Setoff.  To the extent permissible under applicable law, without prejudice to
other remedies, the Company may offset any amounts you owe the Company against
any amounts due upon termination or thereafter.

 

 

6

Notice.  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement must be in writing and will be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid, if to
the Company, addressed to it at Oregon Steel Mills, Inc., 1000 SW Broadway
#2200, Portland OR 97205, Attention: Chairman of the Board of Directors, and if
to you, addressed to you at the address set forth on the first page of this
Agreement, or to such other address as either party may have furnished to the
other in writing in accordance with this Agreement, except that notices of
change of address will be effective only upon receipt.

 

 

7

Successors; Binding Agreement.

 

 

 

(a)

Successors and Assigns.  This Agreement will inure to the benefit of, and be
binding upon, any corporate or other successor or assignee of the Company which
acquires, directly or indirectly, by merger, consolidation or purchase, or
otherwise, all or substantially all of the business or assets of the Company. 
The Company agrees to require any such successor, by an agreement in form and
substance reasonably satisfactory to you, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent as the Company
would be required to perform if no such succession had taken place.

 

 

 

 

(b)

Personal Representatives.  This Agreement will inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees and any
amounts payable to you in accordance with the terms of this Agreement after your
death will be paid to your estate.

 

 

 

8

Time of Payment; Estimated Payment.  Prior to the effective date of any Change
in Control, the Company will post a letter of credit for your benefit equal to
the amount of the Severance Payments that would be due you under the terms of
this agreement. The Severance Payments and any applicable Gross-Up Payment
provided for in this Agreement will be made to

6




 

you not later than the 15th business day following the Date of Termination;
provided, however, that if the amounts of such payments cannot be finally
determined on or before such day, the Company will pay to you on such day an
estimate, as determined in good faith by the Company, of the minimum amount of
such payments, and will pay the remainder of such payments as soon as the amount
of such payments can be determined.  In the event that the amount of the
estimated payments exceeds the amount subsequently determined to have been due,
such excess will be repaid by you to the Company, payable on the fifth day after
demand by the Company (together with interest at the rate of 6 percent per
annum).  If the Company fails to timely deliver your Severance Payments under
the terms of this agreement, you may exercise the letter of credit.

 

 

9

Miscellaneous.  No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is specifically
approved by the Board and agreed to in a writing signed by you and the Chairman
of the Board of Directors of the Company.  No waiver by either party to this
Agreement at any time of any breach by the other party of, or of compliance
with, any condition or provision of this Agreement to be performed by such other
party will be deemed a waiver of similar or dissimilar provisions or conditions
at the same, or at any prior or subsequent, time.  No agreements or
representations, oral or otherwise, expressed or implied, with respect to the
subject matter of this Agreement have been made by either party which are not
expressly set forth in this Agreement.  The validity, interpretation,
construction, and performance of this Agreement will be governed by the laws of
the State of Oregon.  All obligations of the Company to make payments or to
provide benefits will be subject to all applicable payroll taxes, withholding
and reporting requirements.

 

 

10

Legal Fees and Expenses.  The Company will pay or reimburse any reasonable legal
fees and expenses you may incur in connection with any legal advice or legal
action to enforce your rights under, or to defend the validity of, this
Agreement (including all such fees and expenses, if any, incurred in contesting
or disputing your termination or in seeking to obtain or enforce any right or
benefit under this Agreement).  The Company will pay or reimburse such
reasonable legal fees and expenses within 15 days of presentation by you of a
statement or statements prepared by your counsel in accordance with its usual
practices (there shall be no requirement to provide a description of services
provided by your counsel).  At your request, the Company will pay the reasonable
legal fees and expenses directly to your counsel.

7




11

Validity.  The invalidity or unenforceability of any provision of this Agreement
will not affect the validity or enforceability of any other provision of this
Agreement, which will remain in full force and effect.

 

 

12

Dispute Resolution.  You and the Company agree that any dispute concerning the
interpretation or construction of this Agreement or otherwise related to this
Agreement will be resolved by confidential mediation or binding arbitration.
 The parties will first attempt mediation with a neutral mediator agreed upon by
the parties.  If mediation is unsuccessful or if the parties are unable to agree
upon a mediator, the dispute will be submitted to arbitration pursuant to the
procedures of the American Arbitration Association (“AAA”) or other procedures
agreed to by the parties.  All arbitration proceedings will be conducted by a
neutral arbitrator mutually agreed upon by the parties.  The decision of the
arbitrator will be final and binding on all parties.  The costs of mediation and
arbitration will be borne by the Company as provided in Section 10 of this
Agreement.

 

 

13

Definitions of Certain Terms.  For the purposes of this Agreement, the terms
defined below and used in this Agreement will have the following meanings:

 

 

 

(a)

Base Salary and Average Last Three Year’s Bonuses Received under the Annual
Incentive Plan.  “Base Salary” means your annual salary which is payable in
equal periodic installments according to the Company’s customary payroll
practices.  “Average Last Three Year’s Bonuses Received under the Annual
Incentive Plan” means the average of the percentages of actual payouts for the
three years prior to the Change in Control as a percentage of your eligible Base
Salary received in the year for which each bonus was calculated, as defined
under the Annual Incentive Plan, multiplied by your Base Salary in effect at the
time of the Change in Control.  For any year in the last three years that you
were not a participant of the Annual Incentive Plan, your Target Bonus under the
Annual Incentive Plan in effect prior to the Change in Control is substituted
for the percentage of actual payout for the nonparticipating year in calculating
the Average Last Three Year’s Bonus Received under the Annual Incentive Plan. 
“Target Bonus under the Annual Incentive Plan” means the percentage of Base
Salary set forth for you in the Annual Incentive Plan for target performance,
for the applicable year, whether or not such amount is earned or vested.

 

 

 

 

(b)

Cause.  Termination of your employment by the Company for “Cause” means any act
or omission that is: a breach of your obligations to the Company, including but
not limited to substantial absence without cause, serious breach of confidence,
criminal offenses committed at the place of work or outside of it, personal
dishonesty, incompetence, willful

8




 

 

misconduct, breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule, or
regulation (other than traffic violations or similar offenses).  OSM may
terminate this Agreement effective as of the date a written Notice of
Termination is given specifying the cause.

 

 

 

 

(c)

Change in Control.  A “Change in Control” of the Company means:

 

 

 

 

 

(i)

Any time less than a majority of the directors of the Company are individuals
who were either elected by the Board or nominated by the Board of (or a
committee of the Board) for election by the stockholders of the Company.

 

 

 

 

 

 

(ii)

At any time a majority of the Board are individuals who, in connection with a
single transaction or a series of related transactions that effects a change in
the ownership of the Company, were either not elected by the Board or not
nominated by the Board (or a committee of the Board) for election by the
stockholders of the Company;

 

 

 

 

 

 

(iii)

Any person (other than (a) an employee benefit plan of the Company, or (b) a
corporation owned directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company)
is or becomes the beneficial owner (as defined in Rule 13d of the Securities
Exchange Act of 1934, as amended), directly or indirectly, of securities of the
Company representing twenty-five percent (25%) or more of the combined voting
power of the Company’s then outstanding securities; or

 

 

 

 

 

 

(iv)

The stockholders of the Company approve (a) a plan of complete liquidation of
the Company, other than in connection with the complete cessation of the
business activities conducted with the Company’s operating assets, or (b) an
agreement is entered for the sale or disposition by the Company of all or
substantially all of the Company’s assets except pursuant to an order of a
bankruptcy court having jurisdiction of the Company.  For purposes of clause
(b), the term “the sale or disposition by the Company of all or substantially
all of the Company’s assets” shall mean a sale or other disposition transaction
or series of related transactions involving assets of the Company or of any
direct or indirect subsidiary of the Company (including the stock of any direct
or indirect subsidiary of the Company) in which the value of the assets or stock
being sold or otherwise disposed of (as measured by the purchase price being

9




 

 

 

paid therefore or by such other method as the Board determines is appropriate in
a case where there is no readily ascertainable purchase price) constitutes more
than two-thirds (2/3) of the fair market value of the Company (as hereinafter
defined).  For purposes of the preceding sentence, the “fair market value of the
Company” shall be the aggregate market value of the Company’s outstanding common
stock (on a fully diluted basis) plus the aggregate market value of the
Company’s other outstanding equity securities, if any.  The aggregate market
value of the Company’s common stock shall be determined by multiplying the
number of shares of the Company’s common stock (on a fully diluted basis)
outstanding on the date of the execution and delivery of a definitive agreement
with respect to the transaction or series of related transactions (the
“Transaction Date”) by the average closing price of the Company’s common stock
for the ten (10) trading days immediately preceding the Transaction Date.  The
aggregate market value of any other equity securities of the Company shall be
determined in a manner similar to that prescribed in the immediately preceding
sentence for determining the aggregate market value of the Company’s common
stock or by such other method as the Board shall determine is appropriate;
provided that, in the event that on the Transaction Date there is no public
market for such common stock or other equity security, the fair market value of
the equity securities or common stock shall be as reasonably determined by the
Board.

 

 

 

 

 

 

A Change in Control “occurs” on the date the Change in Control first occurs;
provided, however, that if (A) your employment is terminated by the Company
after an offer described in the first sentence of Section 1(b) of this Agreement
is made, (B) it is reasonably demonstrated that your termination was at the
request of a third party who is seeking to effect a Change in Control or
otherwise occurred as a result of an anticipated Change in Control, and (C) a
Change in Control in fact occurs within 120 days after your termination, then
for purposes of determining your right to any severance compensation and
benefits under this Agreement, your termination shall be deemed to have occurred
after a Change in Control.

 

 

 

(d)

Code.  “Code” means the Internal Revenue Code of 1986, as amended, or
corresponding provisions of subsequent superseding federal revenue laws.

 

 

 

 

(e)

Date of Termination.  “Date of Termination” means the date on which a Notice of
Termination sets forth as the Date of Termination.

10




 

(f)

Excise Tax.  “Excise Tax” means a tax imposed by Section 4999(a) of the Code, or
any successor provision, with respect to “excess parachute payments” as
described in Section 280(G)(b) of the Code.

 

 

 

 

(g)

Good Reason.  Termination by you of your employment for “Good Reason” means
termination based on any of the following, without your express written consent,
unless, such circumstances are fully corrected prior to the Date of Termination
specified in the Notice of Termination given in respect thereof:

 

 

 

 

 

(i)

a significant reduction by the Company in the duties and responsibilities
assigned to you from those assigned immediately before the Change in Control;

 

 

 

 

 

 

(ii)

the unlawful harassment by the Company or the owners thereof of you so as to
adversely affect the performance of your assigned duties and responsibilities;

 

 

 

 

 

 

(iii)

a reduction by the Company of 10% or more in your annual base pay as in effect
on the date the Change in Control occurs;

 

 

 

 

 

 

(iv)

a geographical relocation of you is ordered by the Company or its successor to
an area other than a 50 mile radius of your office location immediately before
the Change in Control;

 

 

 

 

 

 

(v)

the failure by the Company to pay any portion of your current compensation or to
pay you any portion of an installment of deferred compensation under any
deferred compensation agreement of the Company within seven (7) days of the date
of such compensation is due; or

 

 

 

 

 

 

(vii)

the failure by the Company to obtain from any successor the assent to this
Agreement contemplated by Section 7(a) of this Agreement.

 

 

 

 

 

(h)

Gross-Up Payment.  “Gross-Up Payment” means a payment described in Section 4 of
this Agreement with respect to an Excise Tax.

 

 

 

 

(i)

Notice of Termination.  “Notice of Termination” means a written notice
communicated by the Company to you or by you to the Company of termination of
your employment with the Company.  For purposes of this Agreement, Notice of
Termination of your employment given by the Company must indicate the specific
termination provision in this Agreement relied upon, and must set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the provision so indicated.

11




 

(j)

Outside Tax Counsel.  “Outside Tax Counsel” means Schwabe, Williamson & Wyatt,
P.C., or in the event such counsel are unavailable by reason of conflict or for
any other reason, another law firm in Portland, Oregon, selected by you that is
reasonably satisfactory to the Company.  The Company will not unreasonably
withhold its approval of counsel selected by you as Outside Tax Counsel.

 

 

 

 

(k)

Person.  “Person” means and includes any individual, corporation, limited
liability company, partnership, trust, group, association, or other “person,” as
such term is used in Section 13(d)(3) or 14(d) of the Securities Exchange Act of
1934, as amended.

 

 

 

 

(l)

Plan.  “Plan” means any compensation plan such as a plan, program, policy, or
arrangement providing for incentive or deferred compensation, stock options,
other stock or stock-related grants or awards severance or separation benefit,
any employee benefit plan such as a thrift, investment, savings, pension,
supplemental retirement plan, profit sharing, 401(k), medical, disability,
long-term care, accident, life insurance, cafeteria, or relocation plan or any
other plan, program, policy, or arrangement of the Company providing similar
types of benefits to employees of the Company.

 

 

 

 

(m)

Severance Payments.  “Severance Payments” means the payments to be paid to you
as described in Section 3(b) of this Agreement.  All severance and other
payments made by the Company to you are subject to applicable tax withholding.

 

 

 

 

(n)

Subsidiary.  “Subsidiary” means an entity of which more than 50 percent of the
outstanding voting stock is owned, directly or indirectly, by the Company, by
one or more other Subsidiaries, or by the Company and one or more other
Subsidiaries.  For the purposes of this definition, “voting stock” means stock
which ordinarily has voting power for the election of directors or managers,
whether at all times or only so long as no senior class of stock has such voting
power by reason of any contingency.

 

 

 

 

(o)

Total Payments.  “Total Payments” means all payments or benefits payable to you
in connection with a Change in Control of the Company, including Severance
Payments under this Agreement and Other Payments.

12




 

(p)

Voting Securities.  “Voting Securities” means all issued and outstanding
securities ordinarily having the right to vote at elections of the Company’s
directors, including without limitation the Company shares.

 

 

 

If you accept and agree to the terms of this Agreement, kindly sign and return
to the Company the enclosed copy of this Agreement, which will then constitute
our agreement on this subject.


 

Sincerely,

 

OREGON STEEL MILLS, INC.

 

 

 

 

 

/s/ Carl W. Neun

 

--------------------------------------------------------------------------------

 

Chairman of the Board of Directors

Agreed to February 16, 2006

 

 

 

Executive Officer

 

13

 